Citation Nr: 1518324	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a kidney disability, to include as secondary to the Veteran's service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination to determine the nature and etiology of any current bilateral knee disability.  He has stated that his bilateral knee disability had its onset during service in Vietnam and that he has had continuous knee symptoms since then, ultimately needing knee replacements.  See April 2015 appellate brief.  In this regard, he indicated that he was involved in major battles while on active duty in Vietnam, wherein he would fall to the ground knees first to a prone firing position to avoid being hit by enemy fire, as trained to do.  Id. 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

With regard to the claimed kidney disability, the Veteran contends that it is secondary to his service-connected diabetes mellitus, specifically to his prescribed medication, Metformin, which he alleges is known to cause kidney problems.

The Veteran was afforded a VA examination in July 2009 to determine the nature and etiology of his kidney disability.  The examiner diagnosed prostate enlargement with urinary frequency and opined that the renal condition was not a complication of diabetes because levels of nitrogen and creatinine were normal and there was no proteinuria.  Nevertheless, the examiner did not consider the Veteran's contention that his kidney disability is related to the medications for his service-connected diabetes.  Since an adequate medical opinion is not of record, a new one should be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  All requests and responses for the records must be documented in the claims file.  If any identified records cannot be obtained, notify the appellant of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of any current bilateral knee disability.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that a current bilateral knee disability was incurred in active service?  The examiner must consider the Veteran's report of knee symptoms since service.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  Additionally, forward the claims file, including a copy of this remand, to the individual who conducted the April 2009 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that a current kidney disability was incurred in active service?  If not, is any kidney disability at least as likely as not proximately due to the Veteran's service-connected diabetes, to include his medications for the latter?  If not, then is it at least as likely as not that any kidney disability has been aggravated by his service-connected diabetes, to include medications?  

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




